Citation Nr: 0730390	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
interstitial fibrosis due to asbestos exposure.  


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in April 
2005 and December 2006, at which times the Board remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.

The Board notes that an increased rating of 30 percent was 
granted for the veteran's interstitial fibrosis in an April 
2006 rating decision, effective to the original effective 
date of service connection, February 6, 2002.  This has not 
satisfied the veteran's appeal.


FINDING OF FACT

The veteran's interstitial fibrosis is not manifested by a 
forced vital capacity (FVC) between 50 and 64 percent of 
predicted value, a diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) between 40 
and 55 percent of predicted value, or a maximum exercise 
capacity between 15 and 20 ml/kg/min.


CONCLUSION OF LAW

The criteria for disability rating in excess of 30 percent 
for interstitial fibrosis due to asbestos exposure have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.97, Diagnostic Code 6833 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, subsequent to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, the 
veteran was provided notice with respect to the effective-
date element of his claim in January 2007.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in May 
2007.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

Service connection was granted for the veteran's interstitial 
fibrosis in a February 2003 rating decision.  A 30 percent 
disability rating was assigned for the period between 
February 6, 2002 and November 1, 2002, with a 10 percent 
rating assigned for the period thereafter.  As noted above, 
in an April 2006 rating decision, a 30 percent evaluation was 
assigned effective February 6, 2002, back to the date of 
service connection.

To support his claim for entitlement to service connection, 
the veteran submitted private treatment records, including a 
July 2001 examination report noting a diagnosis of 
interstitial fibrosis caused by bilateral pulmonary 
asbestosis.  A Pulmonary Function Test (PFT) from February 
2001 showed FVC of 69 percent predicted and a diffusion 
capacity of 27.82 observed.

The veteran was provided a VA examination in October 2002.  
He reported that he would wake in the night gasping for air 
and avoided all types of overexertion.  The PFT showed FVC of 
75.9 percent predicted and a DLCO (SB) of 109.7 percent 
predicted.  The examiner concluded that the veteran's DLCO 
was normal.  X-rays showed chronic changes, but no acute 
cardiopulmonary disease or evidence of calcified pleural 
plaque disease.  The diagnosis was a history of interstitial 
fibrosis secondary to bilateral pulmonary asbestosis.  

A second VA examination was provided in December 2002.  The 
veteran again complained of gasping for air during the night, 
as well as experiencing an aching chest and being unable to 
jog or walk fast.  The PFT showed FVC of 75.9 percent 
predicted and a DLCO (SB) of 109.7 percent predicted.  The 
diagnosis was interstitial fibrosis.  

In June 2005 the veteran submitted a statement noting that he 
had attempted to obtain employment as a corrections officer, 
but was not hired because he did not pass the required PFTs.  
He submitted the results of these tests which showed that in 
March 2005 he was found to have FVC of 68 percent predicted.  
A second PFT was conducted in May 2005; his FVC at that time 
was 65 percent predicted.  

The veteran was provided another VA examination in November 
2005.  He reported that he had not visited the doctor for 
problems with his lungs, but that he did get short of breath 
with activity.  The examiner noted that the veteran's X-rays 
from 2002 and 2004 did not show interstitial disease or 
fibrotic lung disease.  A PFT indicated FVC of 70 percent 
predicted.  He was found to have mild restrictive disease.  

The veteran's most recent VA examination was conducted in 
January 2007.  The examiner noted that there was some 
conflict in the record with respect to the private and VA 
chest X-rays and CTs.  Specifically, there was no evidence of 
disease in the VA records from 2005, although the veteran was 
found to have signs of interstitial fibrosis following a 2001 
private CT.  The diagnosis was asbestosis with secondary 
fibrosis, not visible on X-ray or CT, with the examiner 
specifically noting that the most recent imaging studies did 
not show current pulmonary disease.  A PFT conducted in 
December 2006 showed FVC of 70.7 predicted and a DLCO (SB) of 
101.6 percent predicted.  The veteran was found to have a 
mild restrictive pattern without significant pattern post 
bronchodilator.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2007).  Since the veteran is appealing the 
original assignment of a disability rating following an award 
of service connection, the severity of his asbestosis 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 6833, for rating interstitial lung disease 
and asbestosis, provides for a 30 percent rating for FVC of 
65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent evaluation requires FVC of 
50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board finds that a disability evaluation in excess of 30 
percent is not warranted for the veteran's interstitial 
fibrosis.  In this regard, the Board notes that the medical 
evidence of record does not establish that the veteran has 
manifested FVC between 50 and 64 percent predicted, a DLCO 
(SB) between 40 and 55 percent predicted, or a maximum 
exercise capacity between 15 and 20 ml/kg/min as required for 
an increased rating under Diagnostic Code 6833.  While the 
veteran was found to have a FVC of 65% in May 2005 during a 
PFT conducted by the California Department of Corrections, 
the Board notes that the record contains six other PFTs all 
of which show FVC well within the 65 to 74 percent predicted 
range required for the currently assigned evaluation of 30 
percent under Diagnostic Code 6833.  In addition, the Board 
notes that the veteran's DLCO (SB) levels have been 
consistently normal throughout the claims period.  Finally, 
his diffusion capacity was found to be 27.82 in July 2001 and 
there is no medical evidence that his maximum exercise 
capacity is less than 15 ml/kg/min.  Therefore, the veteran's 
interstitial fibrosis does not more nearly approximate the 
criteria associated with a rating in excess of 30 percent, 
and the claim must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
interstitial fibrosis due to asbestos exposure is denied.  



____________________________________________
M.N. HYLAND
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


